UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number: 001-32989 Yuma Energy, Inc. (Exact name of registrant as specified in its charter) CALIFORNIA (State or other jurisdiction of incorporation) 94-0787340 (IRS Employer Identification No.) 1177 West Loop South, Suite 1825 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 968-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated fileroAccelerated filer o Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x At May 23, 2016, 72,000,427 shares of the registrant’s common stock, no par value, were outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015. 3 Consolidated Statements of Operations for the Three Months ended March 31, 2016 and 2015. 5 Consolidated Statements of Comprehensive Income for the Three Months ended March 31, 2016 and 2015. 6 Consolidated Statements of Changes in Equity for the Three Months ended March 31, 2016 and the year ended December 31, 2015. 7 Consolidated Statements of Cash Flows for the Three Months ended March 31, 2016 and 2015. 8 Unaudited Condensed Notes to the Consolidated Financial Statements. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 37 Item 4. Controls and Procedures. 37 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 38 Item 1A. Risk Factors. 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3. Defaults Upon Senior Securities. 38 Item 4. Mine Safety Disclosures. 39 Item 5. Other Information. 39 Item 6. Exhibits. 40 Signatures. 41 EXPLANATORY NOTE Restatement Background On May 11, 2016, subsequent to the filing of our Form 10-K for the year ended December 31, 2015 (the “2015 Form 10-K”), we determined that there were non-cash errors in the computation of our income tax provision and the recording of our deferred taxes related to our asset retirement obligations, our stock based compensation, our allocation of the purchase price in the Pyramid merger and resultant amount of goodwill, the tax amortization of that goodwill, the tax treatment of expenses related to the Pyramid merger, the incorrect roll forward of the historic net operating losses and the difference in the book and the tax basis in our properties. As a result, our income tax provision and the net amount of our deferred tax liability were restated for the years ended December 31, 2015, 2014 and 2013 and the applicable quarterly periods in 2015 and 2014. As a result, management, the Audit Committee and the Board of Directors determined after consideration of the relevant facts and circumstances, that our consolidatedfinancial statements as of December 31, 2015 and 2014, and for the years ended December 31, 2015, 2014 and 2013 contained within the 2015 Form 10-K, and our financial data included in our interim consolidated financial statements set forth in our quarterly reports on Form 10-Q for the quarter ended September 30, 2014, and for all subsequent quarters through the quarter ended December 31, 2015, should be restated, and that such financial statements previously filed with the Securities and Exchange Commission (“SEC”), should no longer be relied upon. Additionally, it was determined that the Company should, as soon as practicable, file with the SEC an amendment to the 2015 Form 10-K, inclusive of restated financial data pertaining to each applicable quarterly period in 2015 and 2014. On May 23, 2016, the Company filed Amendment No. 1 to its Annual Report on Form 10-K for the year ended December 31, 2015 (the “Amended Filing”). Prior period financial information in this Form 10-Q has been amended where necessary to reflect the restatement. Therefore, this Form 10-Q should be read in conjunction with the Amended Filing. Additional information regarding the restatement is contained in the Amendment Filing. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS (As Restated) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts: Trade Officers and employees Other Commodity derivative instruments Prepayments Other deferred charges Total current assets OIL AND GAS PROPERTIES (full cost method): Not subject to amortization Subject to amortization Less:accumulated depreciation, depletion and amortization ) ) Net oil and gas properties OTHER PROPERTY AND EQUIPMENT: Land, buildings and improvements Other property and equipment Less: accumulated depreciation and amortization ) ) Net other property and equipment OTHER ASSETS AND DEFERRED CHARGES: Commodity derivative instruments Deposits Other noncurrent assets - Total other assets and deferred charges TOTAL ASSETS $ $ The accompanying notes are an integral part of these financial statements. 3 Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS – CONTINUED March 31, December 31, (Unaudited) LIABILITIES AND EQUITY (As Restated) CURRENT LIABILITIES: Current maturities of debt $ $ Accounts payable, principally trade Asset retirement obligations Other accrued liabilities Total current liabilities OTHER NONCURRENT LIABILITIES: Asset retirement obligations Deferred taxes Other liabilities Total other noncurrent liabilities EQUITY: Preferred stock Common stock, no par value (300 million shares authorized, 71,911,361 and 71,834,617 issued) Accumulated earnings (deficit) ) ) Total equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these financial statements. 4 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (As Restated) REVENUES: Sales of natural gas and crude oil $ $ Net gains from commodity derivatives Total revenues EXPENSES: Lease operating Re-engineering and workovers - Marketing cost of sales - General and administrative – stock-based compensation General and administrative – other Depreciation, depletion and amortization Asset retirement obligation accretion expense Other ) Total expenses INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest expense ) ) Other, net Total other income (expense) ) ) NET INCOME (LOSS) BEFORE INCOME TAXES ) ) Income tax benefit ) ) NET INCOME (LOSS) ) ) PREFERRED STOCK: Dividends paid in cash, perpetual preferred Series A - Dividends in arrears, perpetual preferred Series A - NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE: Basic $ ) $ ) Diluted $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these financial statements. 5 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended March 31, (As Restated) NET INCOME (LOSS) $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS): Commodity derivatives sold - ) Less income taxes - ) Commodity derivatives sold, net of income taxes - ) Reclassification of (gain) loss on settled commodity derivatives - Less income taxes - Reclassification of (gain) loss on settled commodity derivatives, net of income taxes - OTHER COMPREHENSIVE INCOME (LOSS) - ) COMPREHENSIVE INCOME (LOSS) $ ) $ ) The accompanying notes are an integral part of these financial statements. 6 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY March 31, December 31, (Unaudited) (As Restated) PERPETUAL PREFERRED STOCK - 9.25% CUMULATIVE AND REDEEMABLE, NO PAR VALUE: Balance at beginning of period: 554,596 for 2016 and 507,739 shares for 2015 $ $ Sales of 46,857 shares for 2015 - Balance at end of period: 554,596 shares for both 2016 and 2015 COMMON STOCK, NO PAR VALUE: Balance at beginning of period: 71,834,617 shares for 2016 and 69,139,869 shares for 2015 Restricted stock awards, of which 76,744 vested in 2016 and 1,676,113 vested in 2015 Sales of 1,347,458 shares of common stock for 2015 - Buy back of 328,823 shares from vested stock awards - ) Stock appreciation rights issued, not vested Balance at end of period: 71,911,361 shares for 2016 and 71,834,617 shares for 2015 ACCUMULATED OTHER COMPREHENSIVE INCOME: Balance at beginning of period - Comprehensive income (loss) from commodity derivative instruments, net of income taxes - ) Balance at end of period - - ACCUMULATED EARNINGS (DEFICIT): Balance at beginning of period ) ) Net loss ) ) Series A perpetual preferred stock cash dividends - ) Balance at end of period ) ) TOTAL EQUITY $ $ The accompanying notes are an integral part of these financial statements. 7 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (As Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Reconciliation of net loss to net cash provided by (used in) operating activities Net loss $ ) $ ) Depreciation, depletion and amortization of property and equipment Accretion of asset retirement obligation Stock-based compensation net of capitalized cost Amortization of other assets and liabilities Deferred tax expense (benefit) ) ) Bad debt expense increase (decrease) ) Amortization of benefit from commodity derivatives (sold) and purchased, net - ) Unrealized (gains) losses on commodity derivatives Changes in current operating assets and liabilities: Accounts receivable Other current assets Accounts payable ) ) Other current liabilities ) Other noncurrent assets and liabilities ) - NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures on property and equipment ) ) Proceeds from sale of property Decrease (increase) in short-term investments - ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in borrowing on line of credit - Payments on insurance note ) ) Line of credit financing costs ) ) Net proceeds from sale of common stock - Net proceeds from sale of perpetual preferred stock - Cash dividends to preferred shareholders - ) Other - ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Interest payments (net of interest capitalized) $ $ Interest capitalized $ $ Supplemental disclosure of significant non-cash activity: (Increase) decrease in capital expenditures financed by accounts payable $ $ The accompanying notes are an integral part of these financial statements. 8 Yuma Energy, Inc. UNAUDITED CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION These consolidated financial statements are unaudited; however, in the opinion of management, they reflect all adjustments necessary for a fair presentation of the results for the periods reported.All such adjustments are of a normal recurring nature unless disclosed otherwise.These consolidated financial statements, including notes, have been condensed and do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America (“GAAP”) for complete financial statements.These consolidated financial statements should be read in conjunction with the consolidated financial statements as of and for the year ended December 31, 2015 and the notes thereto included with the Annual Report on Form 10-K/A of Yuma Energy, Inc. (the “Company”) filed with the Securities and Exchange Commission (“SEC”) on May 23, 2016. Restatement Background On May 11, 2016, subsequent to the filing of the Company’s Form 10-K for the year ended December 31, 2015 (the “2015 Form 10-K”), the Company determined that there were non-cash errors in the computation of our income tax provision and the recording of our deferred taxes related to our asset retirement obligations, our stock based compensation, our allocation of the purchase price in the Pyramid merger and resultant amount of goodwill, the tax amortization of that goodwill, the tax treatment of expenses related to the Pyramid merger, the incorrect roll forward of the historic net operating losses and the difference in the book and the tax basis in our properties. As a result, the Company’s computation of its income tax provision and the net amount of its deferred tax liability were restated for the years ended December 31, 2015, 2014 and 2013 and the applicable quarterly periods in 2015 and 2014. As a result, management, the Audit Committee and the Board of Directors determined after consideration of the relevant facts and circumstances, that the Company’s consolidatedfinancial statements as of December 31, 2015 and 2014, and for the years ended December 31, 2015, 2014 and 2013 contained within the 2015 Form 10-K, and the financial data included in its interim consolidated financial statements set forth in its quarterly reports on Form 10-Q for the quarter ended September 30, 2014, and for all subsequent quarters through the quarter ended December 31, 2015, should be restated, and that such financial statements previously filed with the SEC, should no longer be relied upon. Additionally, it was determined that the Company should, as soon as practicable, file with the SEC an amendment to the 2015 Form 10-K, inclusive of restated financial data pertaining to each applicable quarterly period in 2015 and 2014. On May 23, 2016, the Company filed Amendment No. 1 to its Annual Report on Form 10-K for the year ended December 31, 2015 (the “Amended Filing”). Prior period financial information in this Form 10-Q has been amended where necessary to reflect the restatement. Therefore, this Form 10-Q should be read in conjunction with the Amended Filing. NOTE 2 – LIQUIDITY CONSIDERATIONS AND GOING CONCERN The Company has borrowings which require, among other things, compliance with certain financial ratios.Due to operating losses the Company has sustained during recent quarters as a result of the prolonged weak commodity price environment and other factors, the Company was not in compliance with the trailing four quarter funded debt to EBITDA financial ratio covenant under its credit facility at September 30, 2015, December 31, 2015 or at March 31, 2016, as well as its EBITDA to interest expense ratio as of December 31, 2015 and March 31, 2016. In addition, the Company was not in compliance due to its going concern opinion at March 31, 2016, as well as its failure to maintain a certain financial bank as its principal depository bank.On May 20, 2016, the Company remedied its compliance with regard to the depository bank.On December 30, 2015, the Company entered into the Waiver, Borrowing Base Redetermination and Ninth Amendment to the credit agreement which provided for a $29.8 million conforming borrowing base, which will be automatically reduced to $20.0 million on May 31, 2016 unless otherwise reduced by or adjusted to a different number by the lenders under the credit agreement, and waived the compliance with the trailing four quarter funded debt to EBITDA and EBITDA to interest expense financial ratio covenants or any other events of default under the credit facility for the quarters ended September 30, 2015 and December 31, 2015.As of December 31, 2015, the Company had a working capital deficit of $27.2 million inclusive of the Company’s outstanding debt under its credit facility, which was fully drawn with no additional borrowing capacity available. 9 A breach of any of the terms and conditions of the credit agreement or a breach of the financial covenants under the Company’s credit facility could result in acceleration of the Company’s indebtedness, in which case the debt would become immediately due and payable. Given that the Company is in violation of the funded debt to EBITDA and EBITDA to interest expense covenants as of March 31, 2016, the Company has classified its bank debt as a current liability in its financial statements. The Company is currently in discussions with the lenders participating in the Company’s credit facility to obtain a waiver of those violations. During 2015, the Company initiated several strategic alternatives to remedy its debt covenant compliance issues and provide working capital to develop the Company’s existing assets. On February 10, 2016, the Company entered into an Agreement and Plan of Merger and Reorganization with Davis Petroleum Acquisition Corp. (“Davis”) for an all-stock transaction. Upon completion of the transaction, which is subject to the approval of the stockholders of both companies and other conditions, Davis will become a wholly owned subsidiary of the Company. Subject to bank approval, it is anticipated that the Company will enter into another credit agreement amendment that will take into account the contemplated merger with Davis (see Note 14 – Agreement and Plan of Merger and Reorganization). However, the Company’s management can provide no assurance that the merger with Davis and the amendment to the credit agreement will actually occur. The significant risks and uncertainties described above raise substantial doubt about the Company’s ability to continue as a going concern.The consolidated financial statements have been prepared on a going concern basis of accounting, which contemplates continuity of operations, realization of assets, and satisfaction of liabilities and commitments in the normal course of business. The consolidated financial statements do not include any adjustments that might result from the outcome of the going concern uncertainty. NOTE 3 – ACCOUNTING STANDARDS Not Yet Adopted In March 2016, the Financial Accounting Standards Board (“FASB”) issued an update which seeks to simplify accounting for share-based payment transactions including income tax consequences, classification of awards as either equity or liabilities, and the classification on the statement of cash flows. The new standard requires the Company to recognize the income tax effects of awards in the income statement when the awards vest or are settled. The guidance is effective for fiscal years beginning after December15, 2016. Early adoption is permitted and if an entity early adopts the guidance in an interim period, any adjustments must be reflected as of the beginning of the fiscal year that includes that interim period. The Company is currently evaluating the impact of adopting this standard on its Consolidated Financial Statements. In February 2016, the FASB issued a new lease standard requiring lessees to recognize lease assets and lease liabilities for most leases classified as operating leases under previous GAAP. The guidance is effective for fiscal years beginning after December 15, 2018 with early adoption permitted. The Company will be required to use a modified retrospective approach for leases that exist or are entered into after the beginning of the earliest comparative period in the financial statements. The Company is currently evaluating the impact of adopting this standard on its Consolidated Financial Statements. In May 2014, the FASB issued an update which removes inconsistencies in existing standards, changes the way companies recognize revenue from contracts with customers, and increases disclosure requirements. The guidance requires companies to recognize revenue to depict the transfer of goods or services to customers in amounts that reflect the consideration to which the company expects to be entitled in exchange for those goods or services. In March 2016, the FASB issued guidance which provides further clarification on the principal versus agent evaluation. The guidance is effective for annual and interim periods beginning after December 15, 2017. The standard is required to be adopted using either the full retrospective approach, with all prior periods presented adjusted, or the modified retrospective approach, with a cumulative adjustment to retained earnings on the opening balance sheet. The Company is currently evaluating the level of effort needed to implement the standard, the impact of adopting this standard on its Consolidated Financial Statements, and whether to use the full retrospective approach or the modified retrospective approach. Recently Adopted In April 2015, the FASB issued an update that requires debt issuance costs to be presented in the balance sheet as a direct reduction from the associated debt liability.In August 2015, the FASB subsequently issued a clarification as to the handling of debt issuance costs related to line-of-credit arrangements that allows the presentation of these costs as an asset.The standards update is effective for interim and annual periods beginning after December 15, 2015.The Company has debt costs associated with its line-of-credit only; therefore, this standard had no impact on its Consolidated Financial Statements.These costs remain an asset on the Company’s Balance Sheet. 10 In February 2015, the FASB issued an amendment to the guidance for determining whether an entity is a variable interest entity (“VIE”).The standard does not add or remove any of the five characteristics that determine if an entity is a VIE.However, it does change the manner in which a reporting entity assesses one of the characteristics.In particular, when decision-making over the entity’s most significant activities has been outsourced, the standard changes how a reporting entity assesses if the equity holders at risk lack decision making rights.This standard is effective for the Company for annual periods beginning after December 15, 2015 and early adoption is permitted, including in interim periods.The Company adopted this standard’s update, as required, effective January 1, 2016.The adoption of this standard’s update did not have a material impact on its Consolidated Financial Statements. NOTE 4 – FAIR VALUE MEASUREMENTS Certain financial instruments are reported at fair value on the Consolidated Balance Sheets.Under fair value measurement accounting guidance, fair value is defined as the amount that would be received from the sale of an asset or paid for the transfer of a liability in an orderly transaction between market participants, i.e., an exit price.To estimate an exit price, a three-level hierarchy is used.The fair value hierarchy prioritizes the inputs, which refer broadly to assumptions market participants would use in pricing an asset or a liability, into three levels.The Company uses a market valuation approach based on available inputs and the following methods and assumptions to measure the fair values of its assets and liabilities, which may or may not be observable in the market. Fair Value of Financial Instruments (other than Commodity Derivatives, see below) – The carrying values of financial instruments, excluding commodity derivatives, comprising current assets and current liabilities approximate fair values due to the short-term maturities of these instruments and are considered Level 1. Derivatives – The fair values of the Company’s commodity derivatives are considered Level 2 as their fair values are based on third-party pricing models which utilize inputs that are either readily available in the public market, such as natural gas and oil forward curves and discount rates, or can be corroborated from active markets or broker quotes.These values are then compared to the values given by the Company’s counterparties for reasonableness.The Company is able to value the assets and liabilities based on observable market data for similar instruments, which results in the Company using market prices and implied volatility factors related to changes in the forward curves.Derivatives are also subject to the risk that counterparties will be unable to meet their obligations.Because the Company’s commodity derivative counterparty was Société Générale at March 31, 2016, the Company has not considered non-performance risk in the valuation of its derivatives. Financial assets are considered Level 3 when their fair values are determined using pricing models, discounted cash flow methodologies or similar techniques, and at least one significant model assumption or input is unobservable. Fair value measurements at March 31, 2016 Significant Quoted prices other Significant in active observable unobservable markets inputs inputs (Level 1) (Level 2) (Level 3) Total Assets: Commodity derivatives – oil $
